Citation Nr: 1534304	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  08-12 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968, including service in Vietnam from April 1967 to March 1968.

This matter came before the Board of Veterans' Appeals  (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In May 2009, the Veteran testified at a hearing before the Board, seated at the RO.  A transcript is of record. 

Of note, in a March 2008 rating decision, the RO granted the Veteran's claim for service connection for diabetes mellitus, associated with herbicide exposure, evaluating the disorder as 20 percent disabling from the date of claim, November 30, 2007. Thus, this provides a basis for considering the instant claim as potentially being secondary to diabetes.

 The Board previously remanded this claim in January 2010 for additional private treatment records and a VA medical addendum opinion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets additional delay, another remand is required in this case as there is still not a complete record upon which to decide this claim. 

As detailed in the prior May 2014 Remand, the Veteran was afforded a VA examination in October 2008.  The VA examiner opined that the Veteran's peripheral neuropathy was not secondary to his diabetes mellitus as his "symptoms of sensory neuropathy began many decades before a diagnosis of diabetes mellitus."  In its remand, the Board noted that the Veteran's history of peripheral neuropathy appeared to have been based solely upon his account.  The Board further noted a private treatment record dated June 2006 indicating that the Veteran had no neurological defects at the time of writing.  The Board found that the October 2008 examiner's findings were contrary to the factual record and remanded for clarification. 

The Veteran was afforded another VA examination in April 2010.  That examiner similarly concluded on the examination report and in a March 2011 Addendum that the Veteran's peripheral neuropathy preceded his diabetes mellitus.  The examiner again failed to support his conclusion with the clinical evidence of record.  Put another way, the rationale provided by the examiner is not found probative because that individual has not pointed to any specific medical record that supports his underlying finding that peripheral neuropathy preceded the onset of diabetes mellitus by a significant period of time (characterized as "decades" in the original opinion). 

From the Board's review of the record, there appears to be no treatment prior to January 2007 for symptoms of peripheral neuropathy.  VA treatment records also show a diagnosis of diabetes mellitus in January 2007.  Thus, it was unclear to the May 2014 Board what evidence the examiner was relying on to make the determination that the Veteran's peripheral neuropathy preceded his diabetes mellitus.  Thus, this matter was remanded for an addendum opinion.

In an August 2014 addendum opinion, the same VA examiner stated that he stood by his previous addendum.  The examiner stated that a history was taken which showed that his symptoms preceded his military duty and records dated in July 2007 showed that he had symptoms going on for 40 years, as slowly progressive symptoms that preceded this, as well.  The examiner had no further information or opinion to offer.  Again, the examiner relied on a July 2007 record containing a report of history that is not otherwise supported by the record as a whole and which is counter to a 2006 record showing normal neurologic findings.

As the VA examiner has failed to provide an adequate, reasoned opinion based on the available medical evidence, the Board finds that the Veteran should be afforded a VA examination with a different examiner to assess the etiology of his peripheral neuropathy.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician (other than S.M.K., M.D.) with appropriate expertise to assess the etiology of the Veteran's neuropathy, bilateral lower extremities.  The VBMS and Virtual VA folders should be reviewed in conjunction with the examination.  

After reviewing the records, the examiner should provide the following opinions: 

a)  Please state whether the Veteran's neuropathy is at least as likely as not (50 percent or greater probability) due to active service, to include exposure to herbicides.

It is presumed that the Veteran was exposed to herbicides during active service in the Republic of the Vietnam.  

b)  Is neuropathy at least as likely as not (50 percent or greater probability) caused by service-connected diabetes mellitus, type II?

c)  Has neuropathy at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected diabetes mellitus, type II? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The Board calls to the examiner's attention that the July 2007 private record indicating a 40 year history of neurologic symptoms is not otherwise supported by any actual records of treatm entitlement and that 2006 records show normal findings, as do subsequent VA records in June 2009 and April 2010; thus, the accuracy of the July 2007 record is questionable; the record as a whole must be considered in responding to this query.  

2.  If the benefit on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an applicable opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




